DETAILED ACTION
This office action is in response to communications filed on June 7, 2021 in which claims 1-20 are considered below.

Examiner’s Amendment
3.             An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Stephen A. Burch  (Reg. No. 66,570) on June 14, 2021.
The application has been amended as follows: 
1. 	A powered aircraft comprising:
	at least one thrust producing engine; 
an engine controller controllably coupled to the at least one thrust producing engine, the engine controller including at least a first control channel and a drag control channel, wherein the first control channel is configured to control the at least one thrust producing engine via thrust control, and the drag control channel is configured to control the at least one thrust producing engine via drag control; and
wherein drag control comprises outputting a fixed thrust for a desired engine operational mode and maintaining a velocity of the aircraft within a velocity window by adjusting at least one drag producing component of the aircraft.

7.	The powered aircraft of claim 3, wherein the each engine operational mode in the plurality of distinct engine operational modes is a pre-defined thrust and a window of aircraft velocities.

11.	A method for operating a powered aircraft comprising:
	operating in a drag control mode by outputting a fixed thrust for a desired engine operational mode and maintaining a velocity of a powered aircraft within a velocity window corresponding to the ; and
wherein maintaining the velocity of the powered aircraft within the velocity window comprises maintaining the velocity at an ideal operation point within the velocity window.

17.	(Canceled).

19.	A method for operating a powered aircraft comprising:
	detecting a cyber-security intrusion at an engine controller; and
	transitioning from a thrust control channel to a drag control channel within said engine controller in response to detecting the cyber-security intrusion, wherein the drag control channel outputs a fixed thrust for a desired engine operational mode and a velocity of the aircraft is maintained within a velocity window by adjusting at least one drag producing component of the aircraft and thereby adjusting a drag of the aircraft.

20.	(Canceled).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663